[Cite as State v. Mills, 2019-Ohio-706.]


                  Court of Appeals of Ohio
                                     EIGHTH APPELLATE DISTRICT
                                        COUNTY OF CUYAHOGA


                                    JOURNAL ENTRY AND OPINION
                                            No. 107233



                                           STATE OF OHIO

                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                           JOHN MILLS, JR.

                                                       DEFENDANT-APPELLANT




                                         JUDGMENT:
                             AFFIRMED IN PART, REVERSED IN PART,
                                       AND REMANDED



                                        Criminal Appeal from the
                                 Cuyahoga County Court of Common Pleas
                                       Case No. CR-17-621007-A

        BEFORE: Boyle, J., Kilbane, A.J., and Headen, J.

        RELEASED AND JOURNALIZED: February 28, 2019
ATTORNEY FOR APPELLANT

Rick L. Ferrara
2077 East 4th Street, Second Floor
Cleveland, Ohio 44114


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor
BY: Nathaniel Tosi
        Anthony Thomas Miranda
Assistant County Prosecutors
Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




MARY J. BOYLE, J.:

       {¶1} Defendant-appellant, John Mills, Jr., appeals his burglary conviction and sentence.

He raises three assignments of error for our review:

       1. The state presented insufficient evidence of appellant’s guilt.

       2. The manifest weight of evidence did not support a conviction of appellant.

       3. The trial court erred in granting restitution for new security measures for the

       victim’s home, a recovery not sanctioned under restitutionary law.

       {¶2}    Finding merit to Mills’s third assignment of error, we affirm in part, reverse in

part, and remand.

I. Procedural History and Factual Background

       {¶3} On September 13, 2017, the Cuyahoga County Grand Jury indicted Mills for one

count of burglary in violation of R.C. 2911.12(A)(2), and one count of petty theft in violation of
R.C. 2913.02(A)(1). Mills pleaded not guilty, and the case proceeded to a bench trial in March

2018.

        {¶4}   The state first called Jeremias Fuentes, the victim, who testified that on August 28,

2017, he was living by himself in the upstairs part of a duplex in Cleveland. He stated on that

day he was off work and that he went to the gym for about an hour. Fuentes testified that upon

returning home, he noticed things missing from his home, including a laptop, Bluetooth speaker,

jewelry and a watch, a television, and a book bag. He testified that the laptop cost him $300, the

speaker was $50, the watch was $250, the television was $250, and the book bag was $50. He

never received an estimate for the jewelry. He stated that he found a window and doors open

that were locked and closed when he left for the gym.

        {¶5} Fuentes called the police, and as he waited he spoke with Mills in his driveway and

explained what happened. According to Fuentes, he noticed that Mills had an “aircast boot” on

his leg and was holding a drink. Fuentes stated that Mills asked if the intruder went “through the

window or something like that?” Fuentes said the conversation with Mills was “brief” and that

Mills “went on his way” shortly after.

        {¶6} When a police officer arrived approximately two and one-half hours later, Fuentes

showed the officer his home and gave a statement. He stated that as the officer was about to

leave, Mills’s sister, Marcilla, approached. Fuentes explained that Marcilla lived next door with

her mother and brother. Marcilla had Fuentes’s book bag in hand, which contained his laptop.

Fuentes said that the laptop no longer worked and he had to purchase a new hard drive that cost

him $150.
       {¶7} Fuentes stated that although the police officer told him that a forensic team would

come out to take fingerprints, none did so. He also said that besides the initial officer, he spoke

to a detective over the phone the next day, August 29.

       {¶8}     The state next called Marcilla Mills.    Marcilla lived with her mother and two

brothers and Mills stayed in the garage.   She testified that when she came home and learned that

the neighbor’s house was broken into, she “started looking around” areas on her property.      She

stated that Mills was sleeping in the garage when she returned home, and when she entered the

garage, she found “a book bag that had a laptop in it.” She said that the book bag was covered

by a coat. She said that she immediately took the book bag and laptop over to the neighbor’s

property and that the police officer was notified. She testified that after the police officer took

Mills into custody, she additionally found the Bluetooth speaker in a bag of chips and a television

cord also in the garage.

       {¶9}    Marcilla testified that she was not contacted by any law enforcement officials to

come out and take any further evidence after Mills was taken into custody and that the only items

the police officer took from the garage on August 28, 2017, were Mills’s wallet and identification.

       {¶10} The state’s last witness was Detective James Holt, who was assigned to follow up

on the incident at Fuentes’s home.    Detective Holt “reviewed the report and the details of the

arrest” and spoke with Marcilla, who “confirmed * * * where she recovered [Fuentes’s] property.”

 He also said that he tried contacting Fuentes a number of times and spoke with him to confirm

the details of the report.   Detective Holt stated that while the Scientific Investigation Unit

(“SIU”) was requested to go out and process the scene, there was never a follow-up.             He

explained that the SIU does not perform follow-ups when it is unable to contact the victim or

when “the scene becomes contaminated and [SIU cannot] do it.” He stated that there were no
attempts to collect DNA or fingerprint evidence from the Fuentes’ home. Detective Holt also

testified that he interviewed Mills after his arrest and that Mills denied committing the burglary.

       {¶11} The state rested, and Mills moved for an acquittal under Crim.R. 29, which the trial

court denied.   Mills did not call any witnesses and renewed his Crim.R. 29 motion, which the

trial court again denied.

       {¶12} The trial court found Mills guilty of all charges. The trial court subsequently

sentenced Mills to a two-year prison term for burglary, a felony of the second degree, and a

180-day jail term (which Mills already served) for petty theft, a misdemeanor of the first degree.

The trial court advised Mills that “postrelease control [was] part of [his] prison sentence for up to

three years discretionary” for his felony conviction. The trial court also ordered restitution to the

victim in the amount of $623.

       {¶13} In October 2018, the trial court issued a nunc pro tunc entry to correct its postrelease

control advisement.     The journal entry stated that Mills was subject to postrelease control for

three years mandatory.

       {¶14} It is from this judgment that Mills now appeals.

II. Law and Analysis

      A.        Sufficiency

       {¶15} In his first assignment of error, Mills argues that there was insufficient evidence to

support his burglary conviction. Specifically, he argues that there was insufficient evidence

because “(1) mere presence is not enough to show that [he] committed a burglary; and (2) the

victim’s absence from the home showed that it was objectively unlikely for someone to be present

during the burglary.”
       {¶16} A sufficiency challenge essentially argues that the evidence presented was

inadequate to support the jury verdict as a matter of law. State v. Thompkins, 78 Ohio St.3d 380,

386, 678 N.E.2d 541 (1997). “‘The relevant question is whether, after viewing the evidence in

the light most favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.’ (Emphasis sic.)” State v. Getsy, 84 Ohio

St.3d 180, 193, 702 N.E.2d 866 (1998), quoting Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781,

61 L.Ed.2d 560 (1979). “[A] conviction based on legally insufficient evidence constitutes a

denial of due process.” Thompkins at 386, citing Tibbs v. Florida, 457 U.S. 31, 102 S.Ct. 2211,

72 L.Ed.2d 652 (1982). When reviewing a sufficiency of the evidence claim, we review the

evidence in a light most favorable to the prosecution.    State v. Hill, 75 Ohio St.3d 195, 205, 661

N.E.2d 1068 (1996).

       {¶17} R.C. 2911.12(A)(2), which sets forth the elements for burglary under which Mills

was convicted, states,

       No person, by force, stealth, or deception, shall * * * [t]respass in an occupied
       structure or in a separately secured or separately occupied portion of an occupied
       structure that is a permanent or temporary habitation of any person when any
       person other than an accomplice of the offender is present or likely to be present,
       with purpose to commit in the habitation any criminal offense[.]

      1.       Mere Presence

       {¶18} Mills first argues that the state failed to “present evidence that he took any action

that amounted to burglary[.]” He points to the lack of eyewitness, forensic, or photographic

evidence and the state’s inability to locate the other allegedly stolen items besides the speaker,

television cord, book bag, and laptop.

       {¶19} Proof of guilt may be made by circumstantial evidence, which “requires the drawing

of inferences that are reasonably permitted by the evidence[.]” State v. Cassano, 8th Dist.
Cuyahoga No. 97228, 2012-Ohio-4047, ¶ 13, citing State v. Treesh, 90 Ohio St.3d 460, 739

N.E.2d 749 (2001). Further, forensic evidence is not required to uphold a burglary conviction.

       [A] jury [may] infer that “a defendant committed theft or burglary where there is
       both a close temporal proximity between the commission of the crime and the
       defendant’s possession of the stolen items, and the defendant fails to provide a
       credible explanation for his possession of the stolen items or ‘other circumstances
       indicative of guilt’ exist.”

State v. Stewart, 6th Dist. Lucas No. L-17-1107, 2018-Ohio-3517, ¶ 45, quoting State v. Smith,

6th Dist. Lucas Nos. L-16-1113, L-16-1114, and L-16-1115, 2017-Ohio-5762.

       {¶20} Here, Mills was observed by and even spoke to Fuentes within an hour or so of the

burglary and some of the stolen items were found in the place where Mills slept and, in fact,

within feet of where he was sleeping.   Construing the evidence in a light most favorable to the

prosecution, we find the circumstantial evidence presented by the state was sufficient to convict

Mills of burglary under R.C. 2911.12(A)(2).

    2. Likely to be Present

       {¶21} Mills also argues there was insufficient evidence that someone was “likely to be

present” at the time of the burglary, as required by R.C. 2911.12(A)(2). We have explained,

       A person is likely to be present when a consideration of all the circumstances
       would seem to justify a logical expectation that a person could be present. * * * In
       determining whether persons were present or likely to be present under R.C.
       2911.12(A)(2), “the defendant’s knowledge concerning habitation is not material.
       The issue is not whether the burglar subjectively believed that persons were likely
       to be there, but whether it was objectively likely.” * * * Merely showing that
       people dwelled in the residence is insufficient; the state must adduce specific
       evidence that the people were present or likely to be present at the time of the
       burglary. * * *

       State v. Cole, 8th Dist. Cuyahoga Nos. 103187, 103188, 103189, and 103190,
       2016-Ohio-2936, ¶ 40, quoting State v. Palmer, 8th Dist. Cuyahoga No. 89957,
       2008-Ohio-2937, ¶ 13.
       The Ohio Supreme Court has recognized that the state can establish the “likely to

       be present” element under R.C. 2911.12(A)(2) by showing that the occupants of

       the dwelling were “in and out on the day in question” and were temporarily absent

       when the burglary occurred.      State v. Kilby, 50 Ohio St.2d 21, 361 N.E.2d 1336

       (1977), paragraph one of the syllabus. Conversely, Ohio courts have found that “if

       the occupants of a house are gone for the entire workday, they are not ‘likely to be

       present’ during the day.”       State v. Miller, 2d Dist. Clark No. 2006 CA 98,

       2007-Ohio-2361, ¶ 16.      See also State v. Meisenhelder, 8th Dist. Cuyahoga No.

       76764, 2000 Ohio App. LEXIS 4745 (Oct. 12, 2000) (where a person individually

       occupies an apartment and his usual and ordinary work habits take him away from

       that apartment regularly during certain hours of the day, there is minimal likelihood

       that a person will be present in the structure) Id. at 14, citing State v. Lockhart, 115

       Ohio App.3d 370, 373, 685 N.E.2d 564 (8th Dist.1996).

State v. Jones, 8th Dist. Cuyahoga No. 104233, 2017-Ohio-288, ¶ 20-21.

       {¶22} In Jones, we found insufficient evidence to show that someone was likely to be

present when the defendant broke into the victim’s home under R.C. 2911.12(A)(2). We stated

that there was no evidence that the victim was likely to return home during the workday and the

victim’s testimony that he “‘sometimes’ worked at home” only “established a possibility that he

could have been home at the time of the burglary and that the ‘mere possibility’ [was] insufficient

to establish the ‘likely to be present’ element.” (Emphasis sic.) Id. at ¶ 25.

       {¶23} Here, Fuentes testified that he was not working on August 27, 2016, and that he was

in and out, only leaving his home to go to the gym for an hour. We find this to be sufficient to

establish that someone was “likely to be present” in Fuentes’s home during the burglary.
       {¶24} Accordingly, we overrule Mills’s first assignment of error.

     B. Manifest Weight of the Evidence

       {¶25} In his second assignment of error, Mills argues that his burglary conviction was

against the manifest weight of the evidence because “no person saw [Mills] enter the home, []

another person was implicated[,] [and Mills] could have simply received stolen property.” We

disagree.

       {¶26} Unlike sufficiency of the evidence, a challenge to the manifest weight of the

evidence attacks the credibility of the evidence presented. Thompkins, 78 Ohio St.3d at 387, 678

N.E.2d 541. Because it is a broader review, a reviewing court may determine that a judgment of a

trial court is sustained by sufficient evidence, but nevertheless conclude that the judgment is

against the weight of the evidence. Id., citing State v. Robinson, 162 Ohio St. 486, 124 N.E.2d

148 (1955).

       {¶27} When reviewing a manifest weight challenge, an appellate court sits as the

“thirteenth juror” and

       review[s] the entire record, weighs the evidence and all reasonable inferences,

       considers the credibility of the witnesses and determines whether in resolving

       conflicts in evidence, the jury clearly lost its way and created such a manifest

       miscarriage of justice that the conviction must be reversed[.]

Id., citing State v. Martin, 20 Ohio App.3d 172, 485 N.E.2d 717 (1st Dist.1983).

       {¶28} Further, we must be mindful that questions of weight and credibility are primarily

for the trier of fact to determine. State v. DeHass, 10 Ohio St.2d 230, 231, 227 N.E.2d 212

(1967). This is because “‘[t]he demeanor of witnesses, the manner of their responses, and many

other factors observable by a jury * * * simply are not available to an appellate court on review.’”
 State v. Bailey, 8th Dist. Cuyahoga No. 97754, 2012-Ohio-3955, ¶ 11, quoting State v.

Bierbaum, 3d Dist. Seneca No. 13-88-18, 1990 Ohio App. LEXIS 1204 (Mar. 4, 1990).

“[W]hen considering a manifest weight challenge, the trier of fact is in the best position to take

into account inconsistencies, along with the witnesses’ manner, demeanor, gestures, and voice

inflections, in determining whether the proffered testimony is credible.” State v. McNamara, 8th

Dist. Cuyahoga No. 104168, 2016-Ohio-8050, ¶ 36, citing State v. Kurtz, 8th Dist. Cuyahoga No.

99103, 2013-Ohio-2999. “The [factfinder] may take note of any inconsistencies and resolve

them accordingly, ‘believing all, part, or none of a witness’s testimony.’”   State v. Hill, 8th Dist.

Cuyahoga No. 98366, 2013-Ohio-578, ¶ 33, quoting State v. Raver, 10th Dist. Franklin No.

02AP-604, 2003-Ohio-958.         “Therefore, we afford great deference to the factfinder’s

determination of witness credibility.” McNamara at ¶ 36, citing State v. Ball, 8th Dist. Cuyahoga

No. 99990, 2014-Ohio-1060. Accordingly, reversing a conviction and ordering a new trial under

a manifest weight of the evidence claim should be saved for the “exceptional case in which the

evidence weighs heavily against the conviction.” State v. Bridges, 8th Dist. Cuyahoga No.

100805, 2014-Ohio-4570, ¶ 67, citing Thompkins.

       {¶29} In support of his argument, Mills argues that the trial court should not have found

Marcilla or Fuentes’s testimony to be credible due to the “lack of corroborating evidence

presented at trial[,]” including “the stolen goods themselves; photos of the goods; photos of the

Fuentes’[s] property; photos of entry; photos of the garage; or photos of the current condition of

the merchandise.” We disagree.

       {¶30} The trier of fact in this case, the trial court itself, heard testimony from both

Marcilla and Fuentes and found them to be credible. The trial court also heard testimony from

Detective Holt regarding the investigative steps he did and did not take regarding the charges
against Mills.   Considering the temporal proximity between the time the burglary occurred and

the moment when some of the stolen items were found where Mills slept — actually was sleeping

— we cannot say that this is the “exceptional case” warranting a reversal based on the manifest

weight of the evidence. Accordingly, we overrule Mills’s second assignment of error.

     C. Restitution

       {¶31} In his third assignment of error, Mills argues that the trial court erred by “issuing

restitution for damages not caused by or during the burglary[,]” specifically, for “the new locks on

the home as well as an alarm system that was placed in the home after [the burglary].”

       {¶32} R.C. 2929.18(A)(1) provides,

       Restitution by the offender to the victim of the offender’s crime * * * in an amount

       based on the victim’s economic loss. * * * If the court imposes restitution, at

       sentencing, the court shall determine the amount of restitution to be made by the

       offender. If the court imposes restitution, the court may base the amount of

       restitution it orders on an amount recommended by the victim, the offender, a

       presentence investigation report, * * * and other information, provided that the

       amount the court orders as restitution shall not exceed the amount of the economic

       loss suffered by the victim as a direct and proximate result of the commission of

       the offense.

       {¶33} Thus, prior to imposing restitution, a trial court must determine the amount of

restitution to a reasonable degree of certainty, ensuring that the amount is supported by competent,

credible evidence. State v. Warner, 55 Ohio St.3d 31, 69, 564 N.E.2d 18 (1990).       It is also well

settled that there must be a “due process ascertainment that the amount of restitution bears a

reasonable relationship to the loss suffered.” State v. Williams, 34 Ohio App.3d 33, 34, 516
N.E.2d 1270 (2d Dist.1986). Documentary and/or testimonial evidence must be introduced to

demonstrate the victim’s economic loss.     State v. Marbury, 104 Ohio App.3d 179, 181-182, 661

N.E.2d 271 (8th Dist.1995).

        {¶34} At sentencing, the state requested $623 in restitution for “the laptop, which was

returned broken, new locks on the home, as well as an alarm system that was placed in the home

after this incident.”

        {¶35} In State v. Plants, 8th Dist. Cuyahoga No. 101552, 2014-Ohio-5293, this court

reversed the trial court’s imposition of restitution for a security system the victim installed after

the defendant’s criminal acts.    We said, “the stated reason the victims installed the security

system was to deter future crime by [the defendant].         The cost to install, therefore, was a

consequential cost and not an economic cost as defined by statute.” Id. at ¶ 5.

        {¶36} Applying Plants, we agree with Mills that the trial court erred in imposing

restitution for new locks and an alarm system. The state also concedes this point, stating “the

addition of a security system after a burglary is not the type of restitution contemplated under R.C.

2929.18(A)(1).”

        {¶37} The state nonetheless argues that the value of the items that Fuentes lost due to the

burglary was $800, which included $300 for the laptop, $250 for the watch, and $250 for the

television, and that the amount of restitution “is reasonable and is reflective of the economic loss

suffered by the victim.”

        {¶38} The indictment in this case only charged Mills for petty theft for the laptop and

television. It did not charge him for other items allegedly stolen from Fuentes’s home, including

the watch, and therefore, the trial court could not order him to pay restitution relating to the watch

or other items besides the television and laptop. See State v. Williams, 8th Dist. Cuyahoga No.
102080, 2015-Ohio-1957, ¶ 13 (“Because Williams was not charged with and did not plead guilty

to the theft of Bascom’s daughter’s phone, restitution relating to the loss of the phone is

inappropriate in this case because it does not qualify as an economic loss caused by the

defendant’s illegal conduct for which he was convicted.”). Accordingly, we sustain Mills’s third

assignment of error, vacate the trial court’s imposition of restitution, and reverse and remand for a

new hearing.    On remand, pursuant to R.C. 2929.18(A)(1), the trial court is not permitted to

consider the victim’s installment of a security system or locks that were not broken as a result of

the break-in as part of its restitution award.

        {¶39} Judgment affirmed in part, reversed in part, and remanded to the lower court for

further provisions consistent with this opinion.

        It is ordered that appellant and appellee share the costs herein taxed.

        The court finds there were reasonable grounds for this appeal.

        It is ordered that a special mandate issue out of this court directing the common pleas court

to carry this judgment into execution.       The defendant’s conviction having been affirmed, any

bail pending appeal is terminated.

        A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules

of Appellate Procedure.



__________________________________
                         MARY J. BOYLE, JUDGE

MARY EILEEN KILBANE, A.J., and
RAYMOND C. HEADEN, J., CONCUR